Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on11/10/2021 is acknowledged.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 16-20 directed to invention non-elected without traverse.  Accordingly, claims 16-20 been cancelled.
The application has been amended as follows: 
Claims 16-20 have been canceled.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Takahashi et al (US 2017/0062899) discloses in Figure 7, an electronic device comprising: a housing (2); a plate (24) attached to the housing (2) to form an inner space together with the housing and including a flat portion facing in a first direction and a curved portion extended from an edge of the flat portion and forming an obtuse angle with the first direction; and an antenna module (4) positioned in the inner space.
Takahashi et al fails to disclose the antenna module positioned in the inner space, wherein the antenna module includes: a first partial layer having a first size, a second partial layer including a first antenna pattern, having a second size smaller than the first size, and stacked on the first partial layer, and a third partial layer including a second antenna pattern, having a third size smaller than the second size, and stacked on the second partial layer, and wherein, when viewed from the first direction, the third partial layer overlaps at least a portion of the flat portion, and at least a portion of the second partial layer overlaps at least a portion of the curved portion.
Takayama et al (US 2020/0119453) discloses in Figure 1, wherein the antenna module includes: a first partial layer (100) having a first size, a second partial layer (14) including a first antenna pattern 
Takahashi et al and Takayama et al or the most closest prior art fail to disclose the third partial layer stacked on the second partial layer; and wherein when viewed from the first direction, the third partial layer overlaps at least a portion of the flat portion, and at least a portion of the second partial layer overlaps at least a portion of the curved portion, nor would it has been obvious to combine. Claims 2-15 are allowed since they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845